Citation Nr: 0107134	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-00 109	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines




THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 






INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 decision of the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO) which determined that the appellant did not have 
the required military service to be eligible for VA benefits.


FINDING OF FACT

The appellant is not shown to have had active military, naval 
or air service, or service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant does not have basic eligibility for VA 
benefits.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In his application for compensation or pension, received in 
February 1991, the appellant reported service from November 
1941 to January 1971, and there are additional notations 
indicating service from November 1941 to March 1945.  
Accompanying the appellant's application was a document from 
the Armed Forces of the Philippines, dated in March 1981, 
which indicates that the appellant was inducted into the 
Philippine Army in November 1941, served in F Co, 2nd Bn, 2nd 
Inf., and retired from service in January 1971.  Another 
document from the Armed Forces of the Philippines, dated in 
December 1970, showed that the appellant, having completed 29 
years and 6 months retired from the service of the Armed 
Forces of the Philippines, effective January 1971.  

Also submitted was an affidavit, dated in February 1946, from 
a Major in the Philippine Army who reported that he 
personally knew the appellant and claimed that the appellant 
was a registered and regular member of the 403d Inf Sqdn, "a 
recognized guerrilla outfit", and was carried in the rosters 
of this organization until his recall to the Philippine Army.  
The Major also indicated that the appellant was inducted into 
this guerilla outfit in August 1942 and was recalled to the 
service of the Philippine Army in March 1945.

In February 1991 the RO denied the appellant's claim for 
nonservice-connected pension benefits.

In February 1991 the RO requested that the U.S. Army Reserve 
Personnel Center (ARPERCEN) verify the appellant's service.  
In March 1991 ARPERCEN responded "see attached prior request 
dated 5 Dec 1975".  The attachment was a document dated in 
December 1975, in which a Major General of the U.S. Army 
indicated that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the U.S. Armed Forces.  

Received in May 1999 from the appellant was another 
Application for Compensation or Pension, in which he reported 
service in the Philippines from June 1941 to March (no year 
was provided).  Along with his application the appellant 
submitted a certification from the Armed Forces of the 
Philippines, which certifies that according to records in 
their Office of the Adjutant General, the appellant's 
military status was "USAFFE" (United States Army Forces in 
the Far East) he was inducted in November 1941, his 
organization was F Co, 2d Bn, 2d Inf, PC, his date processed 
was in March 1945, and he retired in January 1971.

By letter dated in August 1999, the RO denied the appellant's 
claim, finding that he did not have the required military 
service to be eligible for VA benefits.  The appellant was 
advised that ARPERCEN had conducted a thorough search of 
their records but failed to find any evidence that the 
appellant served as a member of the Commonwealth Army of the 
Philippines, including the recognized guerillas, in the 
service of the Armed Forces of the United States.  

Received from the appellant in September 1999 was a letter in 
which he essentially requested that the RO use the affidavit 
he had submitted, pertaining to his military service in the 
Philippines, and make another attempt to obtain verification 
from ARPERCEN.  Along with the letter, the appellant 
submitted an "Affidavit for Philippine Army Personnel", 
dated in November 1945, in which he claimed he had service 
with the United States Army Forces in the Far East (USAFFE), 
and was inducted into the USAFFE in November 1941 and served 
until March 1945.  He reported receiving the following 
awards:  Amer. Defense Serv., Dist. Unit Badge, Asiatic-
Pacific Theatre, and Phil. Defense Serv.  

In a September 1999 letter, the RO notified the appellant 
that in February 1991 the VA attempted to verify whether he 
had valid military service and that the Army had advised that 
the appellant had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces".  The RO also 
advised the appellant that this certification was binding on 
VA and that VA had no authority to amend or correct Army 
decisions.  The RO noted the identifying information for the 
appellant that had been provided to the Army in an attempt to 
verify the appellant's service, and the RO advised that if 
the information was incorrect, the appellant should provide 
the corrected information and it would be resubmitted to the 
Army.  The appellant was also advised that documents or 
certifications provided by the Philippine government will not 
serve to establish service in the Armed Forces of the United 
States.  

In November 1994 the appellant disagreed with the RO's 
decision, claiming that he had been granted his U.S. 
citizenship by INS, based on INS certifying that he had valid 
records at ARPERCEN.  The appellant noted that the RO 
attempted to verify his service eight years ago, in February 
1991, and also noted that the Revised Reconstructed Guerilla 
Roster was prepared by the United States after the war and 
stored at Camp Aquinaldo in the Philippines.  Along with his 
letter, the appellant enclosed his Certificate of 
Naturalization, showing that he was granted U.S. Citizenship 
in July 1996.  He also submitted a Certification from the 
Philippines Veterans Affairs Office showing that he was a 
regular pensioner.  

On the original VA Form 9, the appellant's daughter claimed 
that the RO erred in stating that ARPERCEN had no records for 
her father.  She claimed that her father's naturalization was 
granted by INS based on the fact that his name was in the 
roster at ARPERCEN.  She also reiterated that her father 
received a pension from the Philippines Veterans Affairs 
Office.  The appellant later resubmitted the VA Form 9 with 
his own signature, in order to perfect his appeal.  

In January 2000 the RO again attempted to verify the 
appellant's service through the National Personnel Record 
Center.  In February 2000 the "National Personnel Record 
Center (MPR)" indicated that there was "no change warranted 
in prior negative certification", noting that their 
"records indicate that the [INS] was given a negative 
certification twice".  

Received from the appellant in April 2000 was another letter 
in which he reiterated his disagreement with the RO's 
decision, claiming that his "Fil-American" citizenship was 
acquired based on his service in the USAFFE and as a 
recognized guerilla.  Along with his letter, the appellant 
submitted some duplicate documents, as well as an affidavit, 
dated in January 1948, from a Captain in the Army of the 
Philippines who claimed that in July 1941 he was on duty as 
"Assistant S-4" with the Philippine Constabulary, stationed 
at Camp Crane, Quezon City, and came to know the appellant, 
who was with the Philippine Army and was transferred to the 
2nd Inf. Regt. (PC).  The Captain also noted that in 
September 1941 the appellant was assigned to the 2nd Inf. 
Regt., which was inducted into the USAFFE by Captain Parker, 
USA.  In another affidavit completed by the appellant in 
November 1945, the appellant cited his duties and assignments 
dating from July 1941 to March 1945. 


Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law, which define an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a)-(b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.  Additionally, service in the Philippine 
Scouts and in the organized military forces of the Government 
of the Commonwealth of the Philippines in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a service department determination as 
to an individual's service shall be binding on VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

The appellant essentially contends that he should be eligible 
for VA benefits, claiming that he served in a recognized 
guerilla outfit in the Philippines, in the service of the 
Armed Forces of the United States.  As the appellant did not 
provide verification of his claimed service, the RO requested 
verification of the appellant's service on three separate 
occasions.  In these requests, the RO reported all of the 
identifying information regarding the appellant that he has 
provided to the RO.  In December 1975 and March 1991, 
ARPERCEN (U.S. Army Reserve Personnel Center) reported that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  Additionally, 
in February 2000 the NPRC (MPR) reported that no change was 
warranted in the prior negative certification.  

The appellant contends that his naturalization as a U.S. 
citizen was granted by the INS based on the INS obtaining 
verification of the appellant's names on the "roster" at 
ARPERCEN.  To explore this theory, the RO made another 
request to ARPERCEN for verification of the appellant's 
service, and in February 2000 NPRC (MPR) reported that the 
INS had been given a negative certification twice.  
Additionally, as noted above, the Court has held that a 
service department determination as to whether or not an 
individual had qualifying service is binding on VA.  See 
Duro, supra; Dacoron, supra.

The Board notes that the record contains a "Certification" 
from the Philippine Army which certifies that the following 
data exists:  that the appellant's military status was 
"USAFFE" and that he was inducted into F Co, 2nd Bn, 2nd, 
Inf, PC, in November 1941.  However, VA is not bound by 
Philippine Army determinations of service, but rather, VA is 
bound by U.S. service department determinations as to an 
individual's service.  See Duro, supra; Dacoron, supra.  

Therefore, inasmuch as the service department's verification 
of the appellant's service is binding on VA, the Board 
concludes that the appellant is not considered a "veteran" 
for purposes of entitlement to VA benefits as he is not shown 
to have had active military service.  Absent qualifying 
service, he does not have basic eligibility for VA benefits 
and his claim must be denied as a matter of law.  


ORDER

Basic eligibility for VA benefits is denied.  



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

